Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-8), 2, 4, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, limitation “the plurality of RF zone electrodes and the heater electrode are independently connected to a plurality of conductors for RF zone electrode and a conductor for heater electrode that are provided on an outer side of a surface of the ceramic substrate opposite to the wafer placing surface” is unclear how the plurality of RF zone electrodes and heater electrode are connected to “plurality of conductors for RF zone electrode” and “a conductor for heater electrode.” More specifically, it is unclear whether the plurality of RF zone electrodes are connected to both “a plurality of conductors for RF zone electrode” and “a conductor for heater electrode” or only to “a plurality of conductors for RF zone electrode.” Also it is unclear if the heater electrode is connected to both “a plurality of conductors for RF zone electrode” and also “a conductor for heater electrode.” With regards to limitation “that are provided on an outer side of a surface of the ceramic substrate opposite to the wafer placing surface,” it is unclear if both “a plurality of conductors for RF zone electrode” and “a conductor 
For the purpose of examination, the above discussed limitation shall be interpreted as “the plurality of RF zone electrodes are independently connected to a plurality of conductors for RF zone electrode, and the heater electrode [are] is independently connected to , wherein the plurality of conductors for RF zone electrode and the conductor for heater electrode 
In light of the above, depending claims 2-8 are also rejected at least due to dependency on rejected claim 1.
Regarding claim 2, limitation "as the plurality of RF zone electrodes, the RF electrode includes a circular electrode that is concentric with the ceramic substrate or a plurality of electrodes into which the circular electrode is divided" is unclear and confusing since the claim requires both "a plurality of electrodes" and "the RF electrode includes a circular electrode" (understood to be a single circular electrode). Furthermore, limitation "a plurality of electrodes into which the circular electrode is divided and further includes one or more annular electrodes that are concentric with the ceramic substrate and are provided on a circumference of the circular electrode or a plurality of electrodes into which at least one of the annular electrodes is divided" is confusing because it is unclear whether the annular electrode is required or not because of the recitation of "or." It appears that the claim is trying to recite the embodiments of the RF electrode shown in both Fig. 3-6 and Fig. 10-11.
 For the purpose of examination, claim 2 shall be interpreted as" wherein as the plurality of RF zone electrodesthe plurality of RF zone electrodes includes an a that is divided" in light of Fig. 10-11 and paragraph [0034].
Regarding claim 4, there is lack of antecedent basis in the claims for limitation "the jumpers" in line 5 of claim 4, since claim 3 on which claim 4 depends, only establishes a single jumper without further reciting a plurality of jumpers.
For the purpose of examination, claim 4 shall be interpreted as "further comprising a plurality of jumpers, two or more RF zone electrodes among the plurality of RF zone electrodes are provided outside the central region; and the jumpers provided for the respective two or more RF zone electrodes are provided on an identical plane."
Regarding claim 8, limitation “the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other” is unclear what “match each other means.” Claim 6, on which claim 8 depends establishes that the number of heater zone electrodes may be different from the number of RF zone electrodes and claim 8 does not explicitly establish that there are the same number of heater electrodes as there are RF zone electrodes. It is unclear whether claim 8 further requires that there are the same number of RF zone electrodes  or only requires that the plurality of RF zone electrodes and the plurality of heater zone electrodes have some sort of alignment when viewed from above.
For the purpose of examination, the above discussed limitation shall be interpreted as “the number of plurality of RF zone electrodes and the number of heater zone electrodes are the same, and the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other” in light of Fig. 9 and paragraph [0033].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation).
Regarding claim 1, Ito teaches a wafer support table (comprising embedded member 10 for plasma generator, Fig. 1, page 4 line 145-150) in which an RF electrode (comprising plasma generating electrode/ high-frequency electrode 112, Fig. 1; page 4 line 150, page 14 line 148) and a heater electrode (comprising 12, Fig. 1, page 4 line 154) are buried inside a circular-plate-shaped ceramic substrate (ceramic substrate 11, Fig. 1 and 5) having a wafer placing surface (i.e. upper surface of 11 comprising protrusions 11c, Fig. 1, page 4 line 153) in this order from a wafer placing surface side (in other words, the RF electrode is above the heating electrode as understood from Fig. 1), wherein the RF electrode is constituted by a plurality of RF zone electrodes provided in respective zones on an identical plane (as understood from Fig. 1 and 4, page 9 line 349-351 ), and the plurality of RF zone electrodes are independently (i.e. individually; note: the claim is broad and, as currently claimed, requires a plurality of conductors and requires the RF zone electrodes to each be connected to a conductor but does not specify that the plurality of RF zone electrodes are connected to a respective one of a plurality of conductors) connected to a plurality of conductors (comprising conductive wire 24 connected to 112, Fig. 1, page 12 line 491-494) for RF zone electrode, and the heater electrode is independently connected to a conductor (comprising conductive wire 24 which is connected to heater electrode 12, Fig. 1) for heater electrode, wherein the plurality of conductors (comprising conductive wires 24 which are connected to 112, Fig. 1) for RF zone electrode (comprising 112, Fig. 1) and the conductor  (comprising conductive wire 24 which is connected to heater electrode 12, Fig. 1) for heater electrode (comprising 12, Fig. 1), are provided on an outer side (comprising .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation) as applied to claim 1 above and further in view of Jennings et al. (US 2012/0164834 A1 hereinafter “Jennings”).
Regarding claim 2, see discussion regarding claim interpretation in U.S.C. 112(b) rejection above, Ito as applied above teaches all of the limitations of claim 1 including a plurality of RF electrodes (112, Fig. 4).
Ito does not explicitly teach wherein the plurality of RF zone electrodes includes a circular electrode that is concentric with the ceramic substrate and further includes one or more annular electrodes that are concentric with the ceramic substrate and are provided on a circumference of the circular electrode (i.e. interpreted as surrounding the circular electrode) or the plurality of RF zone electrodes includes an annular electrode that is divided.
However, Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) various different configurations of plurality of RF zone electrodes (comprising inner electrode 112 and outer electrode 114, Fig. 6-9, paragraph [0039]-[0039],[0054]) including a circular electrode (comprising 112, Fig. 2-6) that is concentric with the ceramic substrate (comprising mesa surface 140, Fig. 1, paragraph [0037]-[0038],[0053])  and one annular electrode 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of RF zone electrodes to include a circular electrode that is concentric with the ceramic substrate and further includes one or more annular electrodes that are concentric with the ceramic substrate and are provided on a circumference of the circular electrode (i.e. interpreted as surrounding the circular electrode) or the plurality of RF zone electrodes includes an annular electrode that is divided in view of teachings of Jennings in the apparatus of Ito as a known suitable alternative configuration of RF zone electrodes which would enable adjusting/controlling the radial density of a plasma (Jennings: paragraph [0054]) for uniform wafer/substrate processing.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation) as applied to claim 1 above and further in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) and Tanaka et al. (US 2006/0191639 A1 hereinafter “Tanaka ‘639”).
Regarding claim 3
Ito does not explicitly teach that among the plurality of RF zone electrode, an RF zone electrode that is provided outside a central region in which the ceramic shaft is projected onto the ceramic substrate is connected to a corresponding one of the plurality of conductors for RF zone electrode through a jumper (interpreted as an electrical connector); and the jumper is provided inside the ceramic substrate on a plane farther away from the wafer placing surface than the plane on which the RF electrodes are provided.
However, Kimura teaches a wafer support table (comprising wafer holder 100, Fig. 1, paragraph [0017]) including a plurality of RF zone electrodes (comprising circular RF electrode 2 and annular RF electrode 3, Fig. 1 and 2, paragraph [0019]), an RF zone electrode (comprising 3, Fig. 1 and 2) that is provided outside a central region in which the ceramic shaft (comprising support member 12, Fig. 1, paragraph [0037]) is projected onto the ceramic substrate (comprising 1, Fig. 1) is connected to a corresponding one of the plurality of conductors (comprising lead wires 8 or 10, Fig. 1, paragraph [0033]) for RF zone electrode through a jumper (comprising connection circuit 11, Fig. 1 and 3, paragraph[0026]-[0028],[0030], [0040]-[0041]); and the jumper (11, Fig. 1 and 3) is provided inside the ceramic substrate (1, Fig. 1) on a plane. Kimura teaches that the jumper (comprising plurality of connection circuits 11, Fig. 1 and 3) enables providing uniform potential to the RF electrode 3 (paragraph [0027]-[0028]) and that the configuration of the RF electrode 3 enables controlling a density distribution of plasma on an outer peripheral portion of the wafer supporting surface 1a of the wafer support table (100, Fig. 1) (paragraph [0035]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of RF zone electrodes (Ito: 112, Fig. 1 and 4) to comprise an RF zone electrode that is provided outside a central region in which the ceramic shaft is projected onto the ceramic substrate (i.e. an outer peripheral RF zone electrode as taught by Kimura, Fig. 1) and to add/provide a jumper (Kimura: 11, Fig. 1 and 3) configured to connect the RF zone electrode to one of the plurality of conductors for RF zone electrode (Ito: 
Ito in view of Kimura as applied above do not explicitly teach that the jumper is provided on a plane farther away from the wafer placing surface than the plane on which the RF electrodes are provided.
However, Tanaka ‘639 teaches a wafer support table (comprising substrate holding table 23, abstract, Fig. 1 and 4, paragraph [0037]) comprising a plurality of electrodes (comprising inner heater pattern 24A and outer heating pattern 24B, Fig. 4 and 5, paragraph [0037]) including a jumper (comprising power supply pattern 24C1 and 24C2, Fig. 4 and 6, paragraph [0038])  farther away from the wafer placing surface than the plane on which the electrodes (24A and 24B, Fig. 4) are provided.
It would be obvious to one of ordinary skill of the art before the effective filing date of the claimed invention  to configure the jumper  (Tanaka ‘639: 24C, Fig. 4) to be provided inside the ceramic substrate (Ito: comprising 11, Fig. 1; Tanaka ‘639: 23, Fig. 4 ) on a plane farther away from the wafer placing surface than the plane on which the RF electrodes are provided in view of teachings of Tanaka ‘639 in the apparatus of Ito in view of Kimura as a known suitable alternative configuration of effectively connecting an electrode among a plurality of electrodes in a same plane to a power supply in a wafer support table.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation) in view of Kimura et al. (JP2012089694A hereinafter “Kimura” and referring to English Machine Translation) and Tanaka et al. (US 2006/0191639 A1 hereinafter “Tanaka ‘639”) as applied to claim 3 above and further in view of Jennings et al. (US 2012/0164834 A1 hereinafter “Jennings”).
Regarding claim 4, Ito in view of Kimura and Tanaka ‘639 as applied above teaches all of the limitations of claim 3 above including a plurality of RF zone electrodes (Ito: 112, Fig. 4; Kimura: comprising 2 and 3, Fig. 1 and 2) and a jumper (Kimura: comprising 11, Fig. 1 and 3; Tanaka ‘639: comprising 24C, Fig. 4).
Kimura and Tanaka additionally teach that there are a plurality of jumpers (Kimura: 11, Fig. 3; Tanaka: 24C (including 24C1 and 24C2) Fig. 4, 6, paragraph [0040]) which are provided on an identical plane (as understood from Kimura Fig. 1 and 3 and from Tanaka Fig. 4 and 6).
Ito in view of Kimura and Tanaka does not explicitly teach that two or more RF zone electrodes among the plurality of RF zone electrodes are provided outside the central region (i.e. a region where the shaft is attached as established in claim 3) and the jumpers are respectively provided for the two or more RF zone electrodes (i.e. the jumpers are connected to the respective RF zone electrodes).
However, Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) having various different configurations of plurality of RF zone electrodes (comprising inner electrode 112 and outer electrode 114, Fig. 6-9, paragraph [0038]-[0039], [0054]) including configurations where there are two or more RF zone electrodes in a peripheral region (Fig. 8 and 9). Jennings further teaches that such configurations of plural RF zone electrodes can enable adjusting/controlling the radial density of a plasma (paragraph [0054]-[0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two or more RF zone electrodes outside the central region (i.e. in a peripheral region of the wafer support table) in view of teachings of Jennings in the apparatus of Ito in view of Kimura and Tanaka to enable adjusting/controlling a plasma density distribution (Jennings: paragraph [0054]-[0055]) in a peripheral region of the wafer support table for uniform wafer/substrate processing. Furthermore, it would be obvious to connect a respective jumper to the two or more RF zone electrodes to enable uniform potential/power supply to the RF zone electrodes for uniform substrate processing.
Regarding claim 5, Ito in view of Kimura and Tanaka ‘639 as applied above teaches all of the limitations of claim 3 above including a plurality of RF zone electrodes (Ito: 112, Fig. 4; Kimura: comprising 2 and 3, Fig. 1 and 2) and a jumper (Kimura: comprising 11, Fig. 1 and 3; Tanaka ‘639: comprising 24C, Fig. 4), but does not explicitly teach that the jumper is provided on a plane on which the heater electrode is provided so as not to be in contact with the heater electrode.
However, with regards to limitation “so as not to be in contact with the heater electrode,” 
Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) including a jumper (comprising connective arms 113, Fig. 1 and 3, paragraph [0038]-[0039]) connected to an RF electrode (114, Fig. 1) and selecting an appropriate depth within the ceramic substrate (comprising 140, Fig. 1) with respect to the RF electrodes (comprising 112 and 114, Fig. 1) to provide suitable separation between electrode 112 and the jumper (comprising connective arms 113, Fig. 1 and 3)(paragraph [0051]). Jennings also teachings providing gaps between the RF electrodes to prevent arcing (paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a jumper (i.e. an electrical connector for the RF electrodes) such that it does not contact other powered electrodes/conductors (i.e. a heater electrode) in the wafer support table in view of teachings of Jennings in the apparatus of  Ito in view of Kimura and Tanaka ‘639 so as to prevent short circuiting or electrical arcing and potentially damaging the wafer support table or causing non-uniform substrate/wafer processing.
With respect to limitation “the jumper is provided on a plane on which the heater electrode is provided”:
Ito teaches that electrical connections (comprising terminal 23, Fig. 1, page 4 line 60) of the RF electrodes 112 need to pass through a plane of the heater electrode 12 to reach the conductors (24, Fig. 1).
Additionally, Kimura teaches selecting an appropriate thickness of the ceramic substrate (1, Fig. 1) to optimize rigidity and speed of temperature control /adjustment, wherein a thin the thickness of the ceramic substrate can enable fast temperature changes (paragraph [0018]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the jumper in a plane such as the same plane as the heater electrode in view of teachings of Ito, Kimura, and Jennings in the apparatus of Ito in view of Kimura and Tanaka ‘639 because an electrical connection path already through the  plane in which the heater (Ito: 12, Fig. 1) is disposed is already required and placing the jumper in the same plane as the heater electrode would enable reducing the thickness of the ceramic substrate which would enable faster temperature changes (Kimura: paragraph [0018]).
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation) and further in view of Tanaka et al. (US 2010/0163188 A1 hereinafter “Tanaka ‘188”).
Regarding claim 6, Ito teaches all of the limitations of claim 1 as applied above including a conductor for heater electrode (comprising 24 connected to heater electrode 12, Fig. 1) and further teaches wherein the heater electrode is constituted by a different number of plural heater zone electrodes (comprising heater electrode 32 having electrodes 32a-32e, Fig. 6, page 9 line 357-358; comprising heater electrode 42 having electrodes 42a to 42p, Fig.7, page 9 line 357-358) from the number of RF zone electrodes (comprising 112 divided into 4 sectors shown in Fig. 4) and further teaches that the conductor for heater electrode is constituted by conductors for heater zone electrode (i.e. includes a plurality of conductors) (comprising at least two conductive wires 24 connected to heater 12, Fig. 1).
Ito does not explicitly teach that the conductors for heater zone electrode are independently connected to the respective plural heater zone electrodes.
However Tanaka ‘188 teaches a wafer support table (comprising mounting structure 54, Fig. 1, abstract) including conductors (comprising power supply rods 70 and 72 connected to inner- zone heating element 68A, Fig. 1, paragraph [0063]; comprising power supply rods 74 and 76 connected to outer-zone heating element 68B , Fig. 1, paragraph [0064]) for heater zone electrode are independently connected to the respective plural heater zone electrodes (comprising inner zone heating element 68 and outer zone heating element 68B , Fig. 2)(paragraph [0059],[0063], [0064]). Tanaka teaches that such a configuration can enable individually controlling the plural heater zone electrodes (comprising inner-zone heating element 68A and outer-zone heating element 68B, Fig. 1 and 2) to maintain a desired temperature (paragraph [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of conductors for heater zone electrodes to be independently connected to respective plural zone electrodes in view of teachings of Tanaka ‘188 in the apparatus of Ito to enable independently controlling different heating zones in a wafer support table to control/maintain a desired process temperature (Tanaka: paragraph [0081]).
Regarding claim 7.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2005018992A hereinafter “Ito” and referring to English Machine translation) in view of Tanaka et al. (US 2010/0163188 A1 hereinafter “Tanaka ‘188”) as applied in claim 6 above and further in view of Jennings et al. (US 2012/0164834 A1 hereinafter “Jennings”) and Kosakai et al. (US 2019/0088517 A1 having PCT filing date of 19 Nov 2015 and hereinafter “Kosakai”) and Matano et al. (US 2007/0044914 A1 hereinafter “Matano”) .
Regarding claim 8, Ito in view of Tanaka ‘188 teaches all of the limitations of claim 6 as applied above including a plurality of RF zone electrode (Ito: 112, Fig. 4) and a plurality of heater zone electrodes (Ito: comprising heater electrode 32 having electrodes 32a-32e, Fig. 6; comprising heater electrode 42 having electrodes 42a to 42p, Fig.7 ).
Ito in view of Tanaka ‘188 as applied above do not explicitly teach the number of plurality of RF zone electrodes and the number of heater zone electrodes are the same, and the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other (i.e. are aligned) when the ceramic substrate is viewed from the wafer placing surface.
However, Jennings teaches a wafer support table (comprising substrate holder 110, Fig. 1) having various different configurations of plurality of RF zone electrodes (comprising inner electrode 112 and outer electrode 114, Fig. 6-9, paragraph [0039]-[0039], [0054]). Jennings further teaches that such configurations of plural RF zone electrodes can enable adjusting/controlling the radial density of a plasma (paragraph [0054]-[0055]).
Additionally, Kosakai teaches a wafer support table (abstract, comprising electrostatic chuck device 1, Fig. 1, paragraph [0124]; comprising electrostatic chuck device 101, Fig. 4, paragraph [0189]; comprising electrostatic chuck device 501, Fig. 7, paragraph [0217]; comprising 601, Fig. 13, paragraph [0303]) having various configurations of a plurality of heater zone electrodes (comprising first heater element 5, Fig. 2, paragraph [0154]-[0155]; comprising a second heater element 6, Fig. 5, paragraph [0190]; comprising first heater element 505, Fig. 8, 
Further, both Jennings and Kosakai teach concentric annular configurations of the respective RF electrodes (Jennings: Fig. 6) and heater electrodes (Kosakai: Fig. 2)
Furthermore, Matano teaches a wafer support table (comprising sample table 10, Fig. 1, paragraph [0030]-[0031]) comprising a plurality of blocks (Fig. 2- 7, paragraph [0044]-[0049]) formed by dividing the wafer support table into a plurality of portions wherein the blocks are configured to be independently control a temperature and an RF power to each block to optimally control a temperature distribution and RF distribution (paragraph [0013]-[0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the same number of plurality of RF zone electrodes as the number of heater zone electrodes, and  to configure the plurality of RF zone electrodes and the plurality of heater zone electrodes match each other (i.e. are aligned) when the ceramic substrate is viewed from the wafer placing surface  (i.e. configuring the RF zone electrodes and the heater zone electrodes to correspond to a same section of the wafer support table and to influence a same area of the wafer support table) in view of teachings of Jennings, Kosakai, and Matano in the apparatus of Ito in view of Tanka ‘188 to enable increased control of temperature of RF distribution on the wafer support table for uniform wafer/substrate processing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 of copending Application No. 16/751742 in view of Yoshikawa et al. (US 2011/0096461 A1 hereinafter “Yoshikawa”). 
Claims 1 and 2 of copending Application No. 16/751742 teaches substantially all the limitations of claim 1 and 3 of the instant application including a wafer support table comprising a plurality of RF zone electrodes, a heater electrode, a plurality of conductors for RF zone electrodes, a heater conductor, a circular or disc shaped ceramic substrate, and a circular electrode constituting an RF electrode, an annular electrode constituting an RF electrode, but does not explicitly recite that the plurality of RF zone electrodes are on an identical plane. 
However, Yoshikawa teaches a plurality of RF zone electrodes (comprising 12 and 13, Fig. 2A, paragraph [0046]) on a same plane as an alternative configuration of a plurality of RF zone electrodes (comprising 14 and 15, Fig. 4A and 4B, paragraph [0062]) on different planes (paragraph [0062]) for controlling plasma ion energy (paragraph [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of RF zone electrodes on an identical/same plane in view of teachings of Yoshikawa as a known suitable alternative configuration of a plurality of RF zone electrode which would enable control of plasma ion energy.
Claim 1, 6, 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 of copending Application No. 16/751742 in view of Application No. 16/751742 in view of Yoshikawa et al. (US 2011/0096461 A1 hereinafter “Yoshikawa”).
Claims 1 and 3 of copending Application No. 16/751742 teaches substantially all the limitations of claim 1, 6, 7 of the instant application including a wafer support table comprising a plurality of RF zone electrodes, a plurality of heater zone electrodes, a plurality of conductors for RF zone electrodes, a plurality of conductors for heater zone electrodes, a circular or disc shaped ceramic substrate,  wherein the number/divisions of the heater zone electrode and the RF zone electrodes may be the same or different, and wherein at least one of the heater 
However, Yoshikawa teaches a plurality of RF zone electrodes (comprising 12 and 13, Fig. 2A, paragraph [0046]) on a same plane as an alternative configuration of a plurality of RF zone electrodes (comprising 14 and 15, Fig. 4A and 4B, paragraph [0062]) on different planes (paragraph [0062]) for controlling plasma ion energy (paragraph [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of RF zone electrodes on an identical/same plane in view of teachings of Yoshikawa as a known suitable alternative configuration of a plurality of RF zone electrode which would enable control of plasma ion energy.
This is a provisional nonstatutory double patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAUREEN CHAN/Examiner, Art Unit 1716   

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716